Filed 8/18/20 P. v. Pickering CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B301906

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. LA028284)
           v.

 WAYNE PICKERING,

           Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.
     Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                        INTRODUCTION

       Wayne Pickering petitioned for recall of his sentence and
for resentencing under the Three Strikes Reform Act of 2012
(Proposition 36) (Pen. Code, § 1170.126).1 The superior court
denied the petition, ruling Pickering’s convictions did not qualify
for resentencing. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       A.     A Jury Convicts Pickering of Robbery
       In September 1998 a jury convicted Wayne Pickering on
three counts of second degree robbery (§ 211). In a bifurcated
proceeding, Pickering admitted he had three prior convictions for
felonies that were serious or violent felonies within the meaning
of the three strikes law (§§ 667, subds. (b)-(j), 1170.12). The trial
court sentenced Pickering to three consecutive prison terms of 25
years to life.

      B.     Pickering Petitions To Recall His Sentence and for
             Resentencing
       In November 2014 Pickering, representing himself,
petitioned for recall of his sentence and for resentencing under
Proposition 36, which amended the three strikes law to provide,
in general, that a defendant is not subject to an indeterminate
life term for a third felony that is neither serious nor violent
unless the offense satisfies other criteria identified in the statute.
The amendments also allowed eligible defendants previously
sentenced to indeterminate terms under the three strikes law to

1     Undesignated statutory references are to the Penal Code.



                                  2
petition for recall of their sentences and for resentencing to the
term the court would have imposed had those defendants been
sentenced under the new sentencing provisions. (§ 1170.126,
subd. (a); see People v. Perez (2018) 4 Cal.5th 1055, 1062; People
v. Gangl (2019) 42 Cal.App.5th 58, 60.) In December 2014 the
court appointed counsel for Pickering.

      C.     The Superior Court Summarily Denies Pickering’s
             Petition
       Nearly five years later, on September 27, 2019, the superior
court summarily denied the petition, ruling Pickering was
ineligible for resentencing under Proposition 36 because his
commitment offenses were for serious felonies. (See §§ 1170.126,
subd. (e)(1), 1192.7, subd. (c)(19).) The superior court also
observed that there had been “no further action by [Pickering] to
advance the petition to a hearing” and that, “[f]or reasons
unknown, the November 17, 2014 petition has not been
considered by the court and no order issued.” Pickering filed a
timely notice of appeal.

                          DISCUSSION

      We appointed counsel to represent Pickering in this appeal.
After reviewing the record, counsel filed an opening brief raising
no issues. On February 20, 2020 we advised Pickering he had 30
days to submit a brief or letter raising any grounds of appeal,
contentions, or arguments he wanted us to consider. We have not
received a response.
      We have examined the record and are satisfied that
appellate counsel for Pickering has complied with his




                                 3
responsibilities and that there are no arguable issues. (See
Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746];
People v. Kelly (2006) 40 Cal.4th 106, 118-119; People v. Wende
(1979) 25 Cal.3d 436, 441-442; People v. Cole (Aug. 3, 2020,
B304329) ___ Cal.App.5th ___, ___ [2020 WL 4435275, p. 3].)
Pickering’s commitment convictions for robbery make him
ineligible for relief under Proposition 36.

                         DISPOSITION

      The order is affirmed.




             SEGAL, J.




We concur:




             PERLUSS, P. J.




             FEUER, J.




                                4